DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1,4-7,9,11-14,16,19-22,24,26-29,31,34-37,39,41-44 and 46-50, 52-55, 57-59 are rejected under 35 U.S.C. 101 because the claimed invention is directed towards an abstract idea without significantly more. 
With regard to Claims 1, 16, and 31;
Step 1:  the claim is directed to a process/method for claim 1, an apparatus for claim 16 and a product for claim 31.
Step 2A, Prong One:  the claims recite limitations containing steps that could be performed in the human mind or with the aid of a pen and paper. In particular, Independent claims 1, 16, and 31, contain steps of determining a muscle volume, calculating height and mass of the each of the muscles, determining a deviation of height-mass normalized muscle volume, identifying a muscle abnormality, generating a profile and determining the profile based on relationship between patterns of muscle abnormality and injury metrics. All of the above cited limitations are directed towards mental processes which, according to their broadest reasonable interpretation, can 
Step 2A, Prong 2:  the claims recite the additional elements of acquiring MRI image data, as claimed, and the determining/calculating/identifying/generating steps being performed by a computer.  The acquiring step, however, does not amount to more than an insignificant pre-extra solution activity of data gathering and it has been held that merely implementing a judicial exception onto a computer, as here, is insufficient to render the claim patent eligible.  Accordingly, the additional elements are not deemed to integrate the judicial exception into a practical application.
Step 2B:  For similar reasons set forth as in Step 2A, Prong 2, it is herein considered that the additional elements, either individual or as a whole, do not amount to significantly more than the judicial exception (i.e., they do not confer an inventive step).
In light of the above, Claim 1 is hereby directed to a judicial exception and hence not patent eligible.

With regard to dependent claims 4, 19, and 34:
Step 1:  the claim is directed to a process/method for claim 4, an apparatus for claim 19 and a product for claim 34.
Step 2A, Prong One:  the claim inherits all the limitations of claim 1 which are all directed towards mental processes which, according to their broadest reasonable interpretation, can practically be performed by a human mind or with the aid of a pen and paper and are thus considered to be reciting an abstract idea. The claim  
Step 2A, Prong 2: the claim does not disclose any additional steps amounting to more than the abstract ide.
Step 2B:  For similar reasons set forth as in Step 2A, Prong 2, it is herein considered that the additional elements, either individual or as a whole, do not amount to significantly more than the judicial exception (i.e., they do not confer an inventive step).
In light of the above, Claim 4 is hereby directed to a judicial exception and hence not patent eligible.

With regard to claims 5, 20, and 35:
Step 1:  the claim to a process/method for claim 5, an apparatus for claim 20 and a product for claim 35.
Step 2A, Prong One:  the claim inherits all the limitations of claim 1 which are all directed towards mental processes which, according to their broadest reasonable interpretation, can practically be performed by a human mind or with the aid of a pen and paper and are thus considered to be reciting an abstract idea. The claim  additionally elaborates on the step of determining the deviation by describing the deviation determination being calculated relative to the mean value which is still directed towards the same mental process step, and hence an abstract idea.  

Step 2B:  For similar reasons set forth as in Step 2A, Prong 2, it is herein considered that the additional elements, either individual or as a whole, do not amount to significantly more than the judicial exception (i.e., they do not confer an inventive step).
In light of the above, Claim 6 is hereby directed to a judicial exception and hence not patent eligible.

With regard to claim 6, 21, and 36:
Step 1:  the claim is directed to a process/method for claim 6, an apparatus for claim 21 and a product for claim 36.
Step 2A, Prong One:  the claim inherits all the limitations of claim 1 which are all directed towards mental processes which, according to their broadest reasonable interpretation, can practically be performed by a human mind or with the aid of a pen and paper and are thus considered to be reciting an abstract idea. The claim  additionally elaborates on the step of determining the deviation by describing the mean value corresponding to a respective normal muscle without abnormality which is still directed towards the same mental process step, and hence an abstract idea.  
Step 2A, Prong 2: the claim does not disclose any additional steps amounting to more than the abstract ide.
Step 2B:  For similar reasons set forth as in Step 2A, Prong 2, it is herein considered that the additional elements, either individual or as a whole, do not amount 
In light of the above, Claims 6, 21, and 36 are hereby directed to a judicial exception and hence not patent eligible.

With regard to claim 7, 22, and 37:
Step 1:  the claim is directed to a process/method for claim 7, an apparatus for claim 22 and a product for claim 37.
Step 2A, Prong One:  claim 7 inherits all the limitations of claim 1, claim 22 inherits all the limitations of claim 16, and claim 37 inherits all the limitation s of claim 31 which are all directed towards mental processes which, according to their broadest reasonable interpretation, can practically be performed by a human mind or with the aid of a pen and paper and are thus considered to be reciting an abstract idea. The claims 7, 22, and 37  additionally elaborates on the step of determining the deviation by describing the mean value associated with a reference muscle group which is still directed towards the same mental process step, and hence an abstract idea.  
Step 2A, Prong 2: the claims 7, 22, and 37 do not disclose any additional steps amounting to more than the abstract ide.
Step 2B:  For similar reasons set forth as in Step 2A, Prong 2, it is herein considered that the additional elements, either individual or as a whole, do not amount to significantly more than the judicial exception (i.e., they do not confer an inventive step).


With regard to claims 9, 24, and 39:
Step 1:  the claim is directed to a process/method for claim 9, an apparatus for claim 24 and a product for claim 39.
Step 2A, Prong One:  claim 9 inherits all the limitations of claim 1, claim 24 inherits all the limitations of claim 16, and claim 39 inherits all the limitations of claim 31 which are all directed towards mental processes which, according to their broadest reasonable interpretation, can practically be performed by a human mind or with the aid of a pen and paper and are thus considered to be reciting an abstract idea. The claims 9, 24, and 39 additionally elaborate on the step of determining the deviation by describing that the group of muscles are selected based on corresponding function the muscles perform in the plurality of subjects, which is also directed towards the same abstract idea of determining.  
Step 2A, Prong 2: the claims 9, 24, and 39 do not disclose any 
not amount to significantly more than the judicial exception (i.e., they do not confer an additional steps amounting to more than the abstract ide.
Step 2B:  For similar reasons set forth as in Step 2A, Prong 2, it is herein considered that the additional elements, either individual or as a whole, do inventive step).
In light of the above, Claims 9, 24, and 39 are hereby directed to a judicial exception and hence not patent eligible.
With regard to claims 11, 26, and 41:
Step 1:  the claim is directed to a process/method for claim 11, an apparatus for claim 26 and a product for claim 41.
Step 2A, Prong One:  claim 11 inherits all the limitations of claim 1, claim 26 inherits all the limitations of claim 16, and claim 41 inherits all the limitations of claim 31 which are all directed towards mental processes which, according to their broadest reasonable interpretation, can practically be performed by a human mind or with the aid of a pen and paper and are thus considered to be reciting an abstract idea. The claims 11, 26, and 41 additionally elaborate on the step of generating the profile by describing that the profile is generated based on amount of hypertrophy or atrophy of muscles, which is also directed towards the same abstract idea of determining.  
Step 2A, Prong 2: the claims 11, 26, and 41 do not disclose any 
not amount to significantly more than the judicial exception (i.e., they do not confer an additional steps amounting to more than the abstract ide.
Step 2B:  For similar reasons set forth as in Step 2A, Prong 2, it is herein considered that the additional elements, either individual or as a whole, do inventive step).
In light of the above, Claims 11, 26, and 41 are hereby directed to a judicial exception and hence not patent eligible.

With regard to claims 12, 27, and 42:
Step 1:  the claim is directed to a process/method for claim 12, an apparatus for claim 27 and a product for claim 42.

Step 2A, Prong 2: the claims 12, 27, and 42 do not disclose any 
not amount to significantly more than the judicial exception (i.e., they do not confer an additional steps amounting to more than the abstract ide.
Step 2B:  For similar reasons set forth as in Step 2A, Prong 2, it is herein considered that the additional elements, either individual or as a whole, do inventive step).
In light of the above, Claims 12, 27, and 42 are hereby directed to a judicial exception and hence not patent eligible.

With regard to claims 13, 28, and 43:
Step 1:  the claim is directed to a process/method for claim 13, an apparatus for claim 28 and a product for claim 43.
Step 2A, Prong One:  claim 13 inherits all the limitations of claim 1, claim 28 inherits all the limitations of claim 16, and claim 43 inherits all the limitations of claim 31 which are all directed towards mental processes which, according to their broadest 
Step 2A, Prong 2: the claims 13, 28, and 43 do not disclose any 
not amount to significantly more than the judicial exception (i.e., they do not confer an additional steps amounting to more than the abstract ide.
Step 2B:  For similar reasons set forth as in Step 2A, Prong 2, it is herein considered that the additional elements, either individual or as a whole, do inventive step).
In light of the above, Claims 13, 28, and 43 are hereby directed to a judicial exception and hence not patent eligible.

With regard to claims 14, 29, and 44:
Step 1:  the claim is directed to a process/method for claim 14, an apparatus for claim 29 and a product for claim 44.
Step 2A, Prong One:  claim 14 inherits all the limitations of claim 1, claim 29 inherits all the limitations of claim 16, and claim 44 inherits all the limitations of claim 31 which are all directed towards mental processes which, according to their broadest reasonable interpretation, can practically be performed by a human mind or with the aid of a pen and paper and are thus considered to be reciting an abstract idea. The claims 
Step 2A, Prong 2: the claims 14, 29, and 44 do not disclose any 
not amount to significantly more than the judicial exception (i.e., they do not confer an additional steps amounting to more than the abstract ide.
Step 2B:  For similar reasons set forth as in Step 2A, Prong 2, it is herein considered that the additional elements, either individual or as a whole, do inventive step).
In light of the above, Claims 14, 29, and 44 are hereby directed to a judicial exception and hence not patent eligible.

With regard to claims 46, 50, and 55:
Step 1:  the claim is directed to a process/method for claim 46, an apparatus for claim 50 and a product for claim 55.
Step 2A, Prong One:  claim 46 inherits all the limitations of claim 1, claim 50 inherits all the limitations of claim 16, and claim 55 inherits all the limitations of claim 31 which are all directed towards mental processes which, according to their broadest reasonable interpretation, can practically be performed by a human mind or with the aid of a pen and paper and are thus considered to be reciting an abstract idea. The claims 46, 50, and 55 additionally elaborate on the step of determining by disclosing that 
Step 2A, Prong 2: the claims 46, 50 and 55 do not disclose any 
not amount to significantly more than the judicial exception (i.e., they do not confer an additional steps amounting to more than the abstract ide.
Step 2B:  For similar reasons set forth as in Step 2A, Prong 2, it is herein considered that the additional elements, either individual or as a whole, do inventive step).
In light of the above, Claims 46, 50, and 55 are hereby directed to a judicial exception and hence not patent eligible.

With regard to claims 47, 51, and 56:
Step 1:  the claim is directed to a process/method for claim 47, an apparatus for claim 51 and a product for claim 56.
Step 2A, Prong One:  claim 47 inherits all the limitations of claim 1, claim 51 inherits all the limitations of claim 16, and claim 56 inherits all the limitations of claim 31 which are all directed towards mental processes which, according to their broadest reasonable interpretation, can practically be performed by a human mind or with the aid of a pen and paper and are thus considered to be reciting an abstract idea. The claims 47, 51, and 56 additionally elaborate on the step of grouping of subjects being comprised of grouping athletes together based on particular pattern of muscle abnormality which is also directed towards the same abstract idea of determining.  
Step 2A, Prong 2: the claims 47, 51 and 56 do not disclose any 

Step 2B:  For similar reasons set forth as in Step 2A, Prong 2, it is herein considered that the additional elements, either individual or as a whole, do inventive step).
In light of the above, Claims 47, 51, and 56 are hereby directed to a judicial exception and hence not patent eligible

	With regard to claims 48, 52, and 57:
Step 1:  the claim is directed to a process/method for claim 48, an apparatus for claim 52 and a product for claim 57.
Step 2A, Prong One:  claim 48 inherits all the limitations of claim 1, claim 52 inherits all the limitations of claim 16, and claim 57 inherits all the limitations of claim 31 which are all directed towards mental processes which, according to their broadest reasonable interpretation, can practically be performed by a human mind or with the aid of a pen and paper and are thus considered to be reciting an abstract idea. The claims 48, 52, and 57 additionally elaborate on the step of grouping of subjects by claiming that differ patterns of muscle abnormality are associated with different injury characteristics is also directed towards the same abstract idea of determining.  
Step 2A, Prong 2: the claims 48, 52 and 57 do not disclose any 
not amount to significantly more than the judicial exception (i.e., they do not confer an additional steps amounting to more than the abstract ide.

In light of the above, Claims 48, 52, and 57 are hereby directed to a judicial exception and hence not patent eligible

With regard to claims 49, 53, and 58:
Step 1:  the claim is directed to a process/method for claim 49, an apparatus for claim 53 and a product for claim 58.
Step 2A, Prong One:  claim 49 inherits all the limitations of claim 1, claim 53 inherits all the limitations of claim 16, and claim 58 inherits all the limitations of claim 31 which are all directed towards mental processes which, according to their broadest reasonable interpretation, can practically be performed by a human mind or with the aid of a pen and paper and are thus considered to be reciting an abstract idea. The claims 49, 53, and 58 additionally elaborate on the step of grouping of subjects by adding the step of performing principal component analysis to relate weighting factors with the performance or injury metrics is also directed towards the same abstract idea since it can be performed in a human mind with the aid of a pen and paper.  
Step 2A, Prong 2: the claims 49, 53 and 58 do not disclose any amount to significantly more than the judicial exception (i.e., they do not confer an additional steps amounting to more than the abstract ide.

In light of the above, Claims 49, 53, and 58 are hereby directed to a judicial exception and hence not patent eligible

With regard to claims 59:
Step 1:  the claim is directed to a product for claim 58.
Step 2A, Prong One:  claim 59 inherits all the limitations of claim 58 which are all directed towards mental processes which, according to their broadest reasonable interpretation, can practically be performed by a human mind or with the aid of a pen and paper and are thus considered to be reciting an abstract idea. The claim 59 additionally elaborate on the step of grouping of subjects by adding the step of performing principal component analysis to relate weighting factors with the performance or injury metrics is also directed towards the same abstract idea since it can be performed in a human mind with the aid of a pen and paper.  
Step 2A, Prong 2: the claim 59 do not disclose any amount to significantly more than the judicial exception (i.e., they do not confer an additional steps amounting to more than the abstract ide.
Step 2B:  For similar reasons set forth as in Step 2A, Prong 2, it is herein considered that the additional elements, either individual or as a whole, do inventive step).

	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARJAN - SABOKTAKIN whose telephone number is (303)297-4278.  The examiner can normally be reached on M-F 10 am-2 pm MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on 571-272-2714.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 

/Marjan Saboktakin/
Examiner, Art Unit 3793



/AMELIE R DAVIS/Primary Examiner, Art Unit 3793